Citation Nr: 0508378	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00 10-688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown as likely as not to have a current 
diagnosis of PTSD due to at least one verified stressor that 
occurred during his military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for PTSD

The veteran seeks service connection for PTSD.  He 
essentially asserts that he developed PTSD as a result of 
combat-related experiences that occurred while serving on 
active duty in the Republic of Vietnam.  

In particular, he has pointed to witnessing the mutilation of 
corpses, enduring sniper fire and ambush attacks by the 
enemy, having boils removed without painkillers, observing 
"zapper" attacks involving Viet Cong suicide attacks on 
electrified fences, and witnessing the wounding and deaths of 
other servicemen.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2004); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2004).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not engage in 
combat with the enemy...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F. 3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki, supra, at 98.  

The Board notes that a diagnosis of PTSD is of record in the 
form of a September 1998 VA medical examination.  Therefore 
the primary question which must be resolved in this decision 
is whether the veteran sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed 
hereinabove.  

Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Applying the directives of the Zarycki decision, the Board 
first finds that the veteran is not shown to have served in 
combat.  The veteran's military personnel and medical records 
do not indicate that he participated in combat or received 
decorations or awards suggestive of combat status, and there 
is no other corroborative evidence of record suggesting that 
he served in combat.  

As discussed, if the stressor(s) claimed as supporting a 
diagnosis of PTSD is not combat-related, "the veteran's lay 
testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

In support of his claim, the veteran has submitted service 
records from the Department of the Army, containing orders 
for the veteran's company.  

The orders for "Operation Facelift" dated in October 1970 
describe the company's duties as conducting selective land 
clearings, and exposing and detonating a large number of 
booby traps.  

In a July 2002 statement, the veteran reported that, on one 
occasion, he witnessed a fellow serviceman detonate a booby 
trap while on patrol and be severely injured.  

The veteran's list of alleged stressors was forwarded to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

A November 2003 reply from USASCRUR confirmed that the 
serviceman the veteran described in his July 2002 statement 
was in fact wounded in action, and was in the same company 
and battalion as the veteran.  

Given the confirmation of the veteran's stressor, and the 
current diagnosis of PTSD, the Board finds that sufficient 
evidence has been presented to establish service connection 
for PTSD without further development of the record.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  



ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


